United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                     F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                       April 26, 2004
                                FOR THE FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                     _________________________                            Clerk
                                           No. 03 - 60655
                                       SUMMARY CALENDAR
                                     _________________________

RUPERTO GUTIERREZ-MORALES,

                       Petitioner,

   v.

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                       Respondent.

______________________________________________________________________________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A91-283-466
______________________________________________________________________________

Before REYNALDO G. GARZA, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:1

        In this appeal, we review the Board of Immigration Appeals’ decision denying Ruperto

Gutierrez-Morales’ motion to reopen his removal proceedings and refusing to accept his untimely

application for cancellation of removal.

        Gutierrez-Morales argues that the Immigration Judge violated his due process rights by

refusing to accept his untimely application for cancellation of removal and by denying his motion


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                -1-
to reopen. Gutierrez-Morales also argues that the arrest which prompted his removal was illegal.

       Gutierrez-Morales waived the opportunity to submit his application for cancellation of

removal when he missed the imposed filing deadline. 8 C.F.R. § 3.31(c) (2003). His motion to

reopen was properly denied because he was informed of his right to apply for cancellation of

removal, and he was provided an opportunity to do so. 8 C.F.R. § 3.23(b)(3) (2002). Thus, the

Immigration Judge did not violate Gutierrez-Morales’ due process rights.

       Gutierrez-Morales’ challenge to his arrest does not warrant relief because even if he could

demonstrate that his arrest was illegal, it would have no bearing on the validity of his subsequent

removal. I.N.S. v. Lopez-Mendoza, 468 U.S. 1032, 1040 (1984).

       Gutierrez-Morales’ petition for review is therefore denied.




                                                -2-